Citation Nr: 0214890	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  98-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status-post 
resection of devitalized gut.

2.  Entitlement to service connection for short bowel 
syndrome.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a ruptured right eardrum.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of malaria.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Mary A. Royle, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), dated in June 1996 and August 1997.  The Board denied 
their appeal in a September 1999 decision, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

By Order dated in March 2001, the Court vacated the September 
1999 Board decision and remanded the case for additional 
development and re-adjudication consistent with the Veterans 
Claims Assistance Act of 2000, which was enacted during the 
pendency of this appeal, is applicable to this case, and is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  With that purpose in mind, the Board 
remanded the case back to the RO in December 2001.

In the December 2001 remand, the Board also remanded the 
issues of entitlement to service connection for residuals of 
shrapnel wounds to the left forehead and left forearm, 
insofar as they needed the issuance of a Statement of the 
Case (SOC), in order to give the veteran an opportunity to 
perfect their appeal, which he had initiated by submitting a 
timely Notice of Disagreement in October 1998.  The RO issued 
an SOC addressing these two issues in May 2002, but the 
veteran did not perfect their appeal.  Therefore, neither 
issue is considered as having reached appellate status and 
they will accordingly not be reviewed by the Board. 


REMAND

In the VA Form 9 that the veteran filed in November 1996 
wherein he perfected his appeal of the two direct service 
connection issues listed on the first page of this remand, 
the veteran indicated that he wished to appear personally 
before a traveling Member of the Board sitting in Montgomery, 
Alabama.  While the veteran shortly thereafter presented 
testimony at an RO hearing that was conducted in January 
1997, he did not indicate at that time, nor has indicated at 
any time before or after the hearing, that he accepted that 
hearing in lieu of a hearing before a Member of the Board, or 
that he wished to withdraw his request for a Board hearing.  
In his substantive appeal to reopen claims of service 
connection for the remaining issues, received in October 
1997, the veteran indicated that he did not want a Board 
hearing.  Still, the veteran's petition for a Board hearing 
on the service connection issues remains pending.  Even 
though the veteran has not requested a Board hearing in 
regard to the three remaining issues, the Board finds that, 
in the interest of due process, the entire case should be 
remanded at this time to afford the veteran the requested 
Board hearing.

Accordingly, this case is remanded for the following action:

The veteran should be scheduled the for a 
Board hearing at the RO in connection 
with his appeal.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




